Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 21, 2015 is made by and among STARBUCKS CORPORATION, a Washington
corporation (the “Company”), BANK OF AMERICA, N.A. (“Bank of America”), in its
capacity as administrative agent for the Lenders (defined below) (in such
capacity, the “Administrative Agent”), and each of the Lenders signatory hereto.
Capitalized terms used but not otherwise defined herein have the respective
meanings ascribed to them in the Credit Agreement as defined below.

W I T N E S S E T H:

WHEREAS, the Company, Bank of America, as Administrative Agent, Swing Line
Lender and L/C Issuer, and the lenders from time to time party thereto
(collectively, the “Lenders”) have entered into that certain Credit Agreement
dated as of February 5, 2013, as amended by Amendment No. 1 to Credit Agreement
dated as of November 15, 2013 (as hereby amended and as from time to time
hereafter further amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”), pursuant to which the Lenders have made
available to the Company a multicurrency revolving credit facility, including a
letter of credit facility and a swing line facility; and

WHEREAS, the Company has advised the Administrative Agent and the Lenders that
it desires to amend certain provisions of the Credit Agreement, and the
Administrative Agent and the Lenders signatory hereto are willing to effect such
amendments on the terms and conditions contained in this Amendment;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

 

  (a) The definition of “Applicable Rate” in Section 1.01 is deleted in its
entirety and the following is inserted in lieu thereof:

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Fixed Charge Coverage Ratio and the Debt Rating as
set forth below:



--------------------------------------------------------------------------------

Applicable Rate

 

Pricing

Level

  

Fixed Charge Coverage

Ratio

  

Debt Ratings

S&P/Moody’s

   Facility
Fee     Eurocurrency
Rate Loans +
Letter of
Credit Fee     Base Rate
Loans  

I

   Greater than or equal to 4.50x    > A+ / A1      0.060 %      0.565 %     
0.000 % 

II

   Greater than or equal to 4.25x but less than 4.50x    A / A2      0.070 %   
  0.680 %      0.000 % 

III

   Greater than or equal to 4.00x but less than 4.25x    A-/ A3      0.090 %   
  0.910 %      0.000 % 

IV

   Greater than or equal to 3.50x but less than 4.00x    BBB+ / Baa1      0.125
%      1.000 %      0.000 % 

V

   Greater than or equal to 3.00x but less than 3.50x    BBB / Baa2      0.150
%      1.100 %      0.100 % 

VI

   Less than 3.00x    < BBB-/ Baa3      0.200 %      1.300 %      0.300 % 

As of the Second Amendment Effective Date, the Applicable Rate will be
determined based upon the Consolidated Fixed Charge Coverage Ratio as specified
in the certificate delivered pursuant to Section 2(a)(ii) of the Second
Amendment. If, as of any date of determination, the Consolidated Fixed Charge
Coverage Ratio corresponds to a Pricing Level different than the Pricing Level
corresponding to the Debt Rating issued at the time of calculation of such
ratio, then the lower of such two Pricing Levels (with Pricing Level I being the
lowest and the Pricing Level VI being the highest) will apply, unless there is a
split of more than one level in corresponding Pricing Levels, in which case the
Pricing Level that is one level higher than the lower Pricing Level will apply.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating will be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change, and any change
in the Applicable Rate resulting from a change in the Consolidated Fixed Charge
Coverage Ratio will become effective as of the first Business Day after the date
on which such Compliance Certificate is delivered pursuant to Section 6.02(a);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level VI will apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered. In the event that a Debt Rating has not been issued as of
any date of determination, the Pricing Level corresponding to the Consolidated
Fixed Charge Coverage Ratio as of such date of determination shall apply. In the
event that only one Debt Rating has been issued as of any date of determination,
that Debt Rating shall apply.

 

  (b) The definition of “Base Rate” in Section 1.01 is deleted in its entirety
and the following is inserted in lieu thereof:

 

2



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America will take effect at the opening of
business on the day specified in the public announcement of such change, which
date will not be earlier than the date of the public announcement.

 

  (c) The definition of “Committed Loan Notice” in Section 1.01 is deleted in
its entirety and the following is inserted in lieu thereof:

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which will be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.

 

  (d) The definition of “Eligible Assignee” in Section 1.01 is deleted in its
entirety and the following is inserted in lieu thereof:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person or a
holding company, investment vehicle or trust for, or owned and operated for, the
primary benefit of a natural person) approved by (i) the Administrative Agent,
the L/C Issuer and the Swing Line Lender, and (ii) unless an Event of Default
has occurred and is continuing, the Company (provided that the Company will be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof) (each such approval not to be unreasonably
withheld, conditioned or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” will not include (x) the Company or any of the Company’s
Affiliates or Subsidiaries, (y) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y), or (z) a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for, the primary benefit of a natural person); and provided
further, however, that an Eligible Assignee will include only a Lender, an
Affiliate of a Lender or another Person, which, through its Lending Offices, is
capable of lending the applicable Alternative Currencies to the Company without
the imposition of any additional Indemnified Taxes.

 

3



--------------------------------------------------------------------------------

  (e) The definition of “Eurocurrency Rate” in Section 1.01 is deleted in its
entirety and the following is inserted in lieu thereof:

“Eurocurrency Rate” means:

(a) With respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii) denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period;

(iii) denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

(iv) with respect to a Credit Extension denominated in Hong Kong Dollars, the
rate per annum equal to the Hong Kong Interbank Offered Rate (“HIBOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Hong Kong time)
on the Rate Determination Date with a term equivalent to such Interest Period;

(v) with respect to a Credit Extension denominated in Singapore Dollars, the
rate per annum equal to the Singapore Interbank

 

4



--------------------------------------------------------------------------------

Offered Rate (“SIBOR”), or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Reuters screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00 a.m.
(Singapore time) on the Rate Determination Date with a term equivalent to such
Interest Period;

(vi) with respect to a Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.05; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and provided, further that if the Eurocurrency Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

  (f) The definition of “Maturity Date” in Section 1.01 is deleted in its
entirety and the following is inserted in lieu thereof:

“Maturity Date” means the later of (a) January 21, 2020 and (b) if maturity is
extended pursuant to Section 2.18 such extended maturity date as determined
pursuant to such Section; provided, however, that if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

 

  (g) The definition of “Responsible Officer” in Section 1.01 is deleted in its
entirety and the following is inserted in lieu thereof:

“Responsible Officer” means the president and chief executive officer, chief
operating officer, executive vice president and chief financial officer,
executive vice president, general counsel and secretary, or the vice president
and treasurer of the Company and, solely for purposes of notices given pursuant
to Article II, any other officer of the Company so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the Company designated in or pursuant to an agreement between the
Company and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of the Company will be conclusively presumed to
have

 

5



--------------------------------------------------------------------------------

been authorized by all necessary corporate, partnership and/or other action on
the part of the Company and such Responsible Officer will be conclusively
presumed to have acted on behalf of the Company.

 

  (h) The definition of “Swing Line Loan Notice” in Section 1.01 is deleted in
its entirety and the following is inserted in lieu thereof:

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which will be substantially in the form of Exhibit C or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

 

  (i) Section 1.01 is amended by adding the following new definitions in proper
alphabetical order:

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means each of the following currencies: US Dollars;
Euro; Pound Sterling; Swiss Franc; and Yen; in each case as long as there is a
published LIBOR rate with respect thereto.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Rate Determination Date” means, with respect to any Interest Period, two
(2) Business Days prior to the commencement of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as determined by the Administrative Agent; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such other day as otherwise reasonably determined by the
Administrative Agent).

“Second Amendment” means that certain Amendment No. 2 to Credit Agreement, dated
as of the Second Amendment Effective Date, by and among the Company, the
Administrative Agent and the Lenders signatory thereto.

“Second Amendment Effective Date” means January 21, 2015.

 

  (j) Section 2.02(a) is deleted in its entirety and the following is inserted
in lieu thereof:

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Committed Loans will be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Committed

 

6



--------------------------------------------------------------------------------

Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Committed Loan Notice. Each such
Committed Loan Notice must be received by the Administrative Agent not later
than 10:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Committed Loans
denominated in US Dollars or of any conversion of Eurocurrency Rate Committed
Loans denominated in US Dollars to Base Rate Committed Loans, (ii) four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Borrowing or continuation of Eurocurrency Rate
Committed Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Committed Loans; provided, however,
that if the Company wishes to request Eurocurrency Rate Committed Loans having
an Interest Period other than one, two, three or six months in duration as
provided in the definition of “Interest Period”, the applicable notice must be
received by the Administrative Agent not later than 10:00 a.m. (i) four Business
Days prior to the requested date of such Borrowing, conversion or continuation
of Eurocurrency Rate Committed Loans denominated in US Dollars, or (ii) five
Business Days (or six Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Committed Loans denominated in Alternative Currencies,
whereupon the Administrative Agent will give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 10:00 a.m., (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Committed Loans denominated in US Dollars, or (ii) four Business Days (or
five Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Committed Loans denominated in Alternative Currencies, the Administrative
Agent will notify the Company (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Committed Loans
will be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Sections 2.04(c) and 2.05(c), each
Committed Borrowing of or conversion to Base Rate Committed Loans will be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice will specify (i) whether the Company is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Committed Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which will be
a Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) the currency of
the Committed Loans to be borrowed. If the Company fails to specify a currency
in a Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested will be

 

7



--------------------------------------------------------------------------------

made in US Dollars. If the Company fails to specify a Type of Committed Loan in
a Committed Loan Notice, then the applicable Committed Loans will be made as
Base Rate Loans. If the Company fails to give timely notice requesting a
conversion or continuation of a Eurocurrency Rate Committed Loan, such
Eurocurrency Rate Committed Loan will be continued with an Interest Period of
one month and in its original currency. If the Company requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Committed Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.

 

  (k) Section 2.05(b) is deleted in its entirety and the following is inserted
in lieu thereof:

(b) Borrowing Procedures. Each Swing Line Borrowing will be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 12:00 noon on the requested borrowing
date, and will specify (i) the amount to be borrowed, which will be a minimum of
$500,000 or a whole multiple of $100,000 in excess thereof, and (ii) the
requested borrowing date, which will be a Business Day. Promptly after receipt
by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 1:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company.

 

  (l) Section 2.06(a) is deleted in its entirety and the following is inserted
in lieu thereof:

(a) The Company may, upon notice from it to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be

 

8



--------------------------------------------------------------------------------

in a form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 10:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Committed Loans denominated in US
Dollars, (B) four Business Days (or five, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Committed Loans denominated in Alternative Currencies, and
(C) on the date of prepayment of Base Rate Committed Loans; (ii) any prepayment
of Eurocurrency Rate Committed Loans denominated in US Dollars will be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Committed Loans denominated
in Alternative Currencies will be in a minimum principal amount of the US Dollar
Equivalent of $5,000,000 or a whole multiple of the US Dollar Equivalent of
$1,000,000 in excess thereof; and (iv) any prepayment of Base Rate Committed
Loans will be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice will specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Committed Loans are to be prepaid, the Interest Period(s) of such Loans;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Aggregate Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Company, it will make such prepayment and the payment amount
specified in such notice will be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Committed Loan will be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment will be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.

 

  (m) Section 2.11(a) is deleted in its entirety and the following is inserted
in lieu thereof:

(a) All computations of interest for Base Rate Loans will be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest will be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest will accrue on each Loan for the day on which the Loan
is made, and will not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made will, subject to Section 2.13(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee

 

9



--------------------------------------------------------------------------------

hereunder will be conclusive and binding for all purposes, absent manifest
error. With respect to all Non-LIBOR Quoted Currencies, the calculation of the
applicable interest rate shall be determined in accordance with market practice.

 

  (n) Section 2.18(a) is deleted in its entirety and the following is inserted
in lieu thereof:

(a) Requests for Extension. The Company may, not more than two times, by notice
to the Administrative Agent not earlier than 60 days and not later than 45 days
prior to the first or second (as applicable) anniversary of the Second Amendment
Effective Date (each such anniversary being a “Modification Date”) request that
each Lender extend such Lender’s Maturity Date for an additional year from the
Maturity Date then in effect hereunder (the “Existing Maturity Date”). The
Administrative Agent shall promptly notify each Lender of the Company’s request
for such extension (the date such notice is given being referred to herein as
the “Notice Date”).

 

  (o) Section 6.02 is amended by deleting the penultimate paragraph and
inserting the following in lieu thereof:

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, will be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02
(provided that the Company will notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents); (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); (iii) on which such documents
are faxed to the Administrative Agent (or electronically mailed to an address
provided by the Administrative Agent); or (iv) in respect of the items required
to be delivered pursuant to Section 6.01(a) or (b) or Section 6.02(b) or (c), on
which such items have been made available on the SEC website. Except with
respect to Compliance Certificates, the Administrative Agent will have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

  (p) Section 10.02(c) is deleted in its entirety and the following is inserted
in lieu thereof:

 

10



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event will
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Company Materials or notices through the
Platform, any other electronic platform or electronic messaging service or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event will
any Agent Party have any liability to the Company, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

  (q) Section 10.06(e) is deleted in its entirety and the following is inserted
in lieu thereof:

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, Administrative Agent, Swing Line Lender or L/C Issuer,
sell participations to any Person (other than a natural Person or a holding
company, investment vehicle or trust for, or owned and operated for, the primary
benefit of a natural Person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement will
remain unchanged, (ii) such Lender will remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Company,
the Administrative Agent, the Lenders and the L/C Issuer will continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

11



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation will provide that such Lender will retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (f) of this
Section, the Company agrees that each Participant will be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that (a) such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or (b) a Lender is requesting, on behalf of a Participant,
payment of an amount contemplated by Section 3.01, 3.04 or 3.05. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

  (r) Section 10.06(g) is deleted in its entirety and the following is inserted
in lieu thereof:

 

12



--------------------------------------------------------------------------------

(g) Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers, notices and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it. Delivery of
Assignment and Assumptions, Committed Loan Notices, Swing Line Loan Notices, and
amendments and other modifications, waivers, notices and consents related to
this Agreement may be delivered to the Administrative Agent by telecopy,
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) and will be
effective as delivery of a manually executed counterpart of such document.

2. Conditions Precedent. The effectiveness of this Amendment and the amendments
to the Credit Agreement herein provided are subject to the satisfaction of the
following conditions precedent (the first date on which such conditions have
been satisfied, the “Amendment Effective Date”):

 

  (a) the Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:

 

  (i) one or more counterparts of this Amendment, duly executed by the Company,
the Administrative Agent and each of the Lenders; and

 

  (ii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended on September 28, 2014, signed by a Responsible
Officer of the Company;

 

  (iii) such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent
shall reasonably require; and

 

  (b)

unless waived by the Administrative Agent, all fees and expenses of the
Administrative Agent and the Lenders (including the fees and expenses of counsel

 

13



--------------------------------------------------------------------------------

  to the Administrative Agent to the extent invoiced prior to the date hereof)
in connection with this Amendment shall have been paid in full (without
prejudice to final settling of accounts for such fees and expenses).

 

3. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Company represents and
warrants to the Administrative Agent and the Lenders as follows:

 

  (a) After giving effect to this Amendment, the representations and warranties
contained in Article V of the Credit Agreement and in each other Loan Document
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, and (ii) no Default exists.

 

  (b) Since the date of the Audited Financial Statements, no act, event,
condition or circumstance has occurred or arisen which, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.

 

  (c) This Amendment has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally.

 

4. Entire Agreement. This Amendment constitutes a Loan Document and, together
with all other Loan Documents (collectively, the “Relevant Documents”), sets
forth the entire understanding and agreement of the parties hereto in relation
to the subject matter hereof and supersedes any prior negotiations and
agreements among the parties relating to such subject matter. No promise,
condition, representation or warranty, express or implied, not set forth in the
Relevant Documents shall bind any party hereto, and no such party has relied on
any such promise, condition, representation or warranty. Each of the parties
hereto acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to any other party in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.

 

5. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

 

14



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic imaging means (e.g., “pdf”
or “tif”) will be effective as delivery of a manually executed counterpart of
this Amendment.

 

7. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State and shall be
further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.

 

8. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

 

9. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

 

10. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Company, the Administrative Agent and each of the Lenders,
and their respective successors, legal representatives, and assignees to the
extent such assignees are permitted assignees as provided in Section 10.06 of
the Credit Agreement.

 

11. FATCA. Solely for purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Amendment, the Company and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

12. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

[Signature pages follow.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Credit
Agreement to be made, executed and delivered by their duly authorized officers
as of the day and year first above written.

 

STARBUCKS CORPORATION By:  

/s/ Drew Wolff

Name:        Drew Wolff Title:        vice president and treasurer

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Ronaldo Naval

Name:        Ronaldo Naval Title:        Vice President

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

By:  

/s/ Aron Frey

Name:        Aron Frey Title:        Assistant Vice President

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:  

/s/ Sid Khanolkar

Name:        Sid Khanolkar Title:        Director

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Carolyn Kee

Name:        Carolyn Kee Title:        Vice President

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Rebecca Kratz

Name:        Rebecca Kratz Title:        Authorized Signatory

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Mark D. Rodgers

Name:        Mark D. Rodgers Title:        Vice President

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Winston Lua

Name:        Winston Lua Title:        Director

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Barry Bergman

Name:        Barry Bergman Title:        Managing Director

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Michael King

Name:        Michael King Title:        Authorized Signatory

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Christine Howatt

Name:        Christine Howatt Title:        Authorized Signatory

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ Thomas A. Foley

Name:        Thomas A. Foley Title:        Managing Director

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH By:  

/s/ Matthew Gregg

Name:        Matthew Gregg Title:        Vice President By:  

/s/ Gillian Dickson

Name:        Gillian Dickson Title:        Executive Director

 

Starbucks Corporation

Amendment Agreement No. 2

Signature Page